Exhibit 10.53

STOCK UNIT

AND

RESTRICTED STOCK AGREEMENT

among

LAZARD LTD

and

 

 

Dated as of                     



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    Stock Units   

SECTION 1.01. Grant and Vesting of Stock Units

     1   

SECTION 1.02. Settlement of Units; Restrictions on Shares

     2   

SECTION 1.03. Nontransferability of Stock Units

     3   

SECTION 1.04. Dividends, Dividend Equivalents, Rights as a Shareholder

     3   

SECTION 1.05. Payment of Transfer Taxes, Fees and Other Expenses

     3   

SECTION 1.06. Taxes and Withholding

     3   

ARTICLE II

Restricted Shares

 

SECTION 2.01. Issuance and Vesting of Restricted Shares; Tax Issues

     4   

SECTION 2.02. Delivery of Certificates or Book Entry Credits; Restrictions on
Remaining Restricted Shares

     6   

SECTION 2.03. Nontransferability of Remaining Restricted Shares

     7   

SECTION 2.04. Dividends, Rights as a Shareholder

     7   

SECTION 2.05. Disgorgement of Tax Benefits

     7   

SECTION 2.06. Qualifying Termination

     7   

ARTICLE III

General Provisions

 

SECTION 3.01. Effect of Agreement

     8   

SECTION 3.02. Laws Applicable to Construction; Consent to Jurisdiction

     8   

SECTION 3.03. Conflicts and Interpretation

     9   

SECTION 3.04. Amendment

     9   

SECTION 3.05. Sections 409A and 457A of the Code

     9   

SECTION 3.06. Headings

     9   

SECTION 3.07. Counterparts

     9   



--------------------------------------------------------------------------------

This document constitutes part of a prospectus covering securities that have
been

registered under the Securities Act of 1933.

STOCK UNIT AGREEMENT AND RESTRICTED STOCK AGREEMENT

STOCK UNIT AGREEMENT AND RESTRICTED STOCK AGREEMENT dated as of
                    , between Lazard Ltd, a Bermuda exempted company (the
“Company”), on behalf of its applicable Affiliate (as defined under the
definitional rules of Section 1.01(a) below), and                      (the
“Employee”).

W I T N E S S E T H

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

ARTICLE I

Stock Units

SECTION 1.01. Grant and Vesting of Stock Units. (a) Subject to the provisions of
this Agreement and to the provisions of the Company’s 2008 Incentive
Compensation Plan (the “Plan”) (all capitalized terms used herein, to the extent
not defined, shall have the meaning set forth in the Plan), the Company, on
behalf of its applicable Affiliate, hereby grants to the Employee, as
of                      (the “Grant Date”),                     Stock Units (the
“Stock Units”), each with respect to one Share.

(b) Subject to the terms and conditions of this Agreement and to the provisions
of the Plan, the Stock Units shall vest and no longer be subject to any
restriction (such period during which restrictions apply to the Stock Units is
the “Restriction Period”) in accordance with the following schedule:      of the
Stock Units shall vest on                     and      of the Stock Units shall
vest on                      . Each of                      and
                     is referred to herein, as applicable, as the “Vesting
Date”.

(c) In the event that the Employee incurs a Termination of Employment during the
applicable Restriction Period for any reason not set forth in Section 1.01(d) or
Section 2.01(f), all unvested Stock Units shall be forfeited by the Employee
effective immediately upon such Termination of Employment. For purposes of this
Section 1.01(c), the Employee will be deemed to have incurred a Termination of
Employment on the date that the Employee provides notice of termination to the
Company, and accordingly, all unvested Stock Units shall be forfeited by the
Employee immediately upon delivery of any such notice.

(d) (i) In the event that the Employee incurs a Termination of Employment during
the applicable Restriction Period due to the Employee’s Disability or due to a
Termination of Employment by the Company other than for Cause (each, a
“Qualifying Termination”), subject to Section 1.01(e) and Section 1.02, all
Shares underlying the Employee’s Stock Units shall be delivered to the Employee
within 30 days following the date that the Employee is no longer required to
perform any additional services in order to retain such Stock Units (the date
that such Shares are delivered to the Employee is the “Initial Delivery Date”).



--------------------------------------------------------------------------------

Subject to approval of the Compliance Department of the Company or an Affiliate,
the Employee will be permitted to dispose of 50% of the Shares (such Shares, the
“Transferable Shares”) delivered to the Employee pursuant to the preceding
sentence immediately following the date that such Shares are delivered to the
Employee. All Shares underlying the Employee’s Stock Units following the Initial
Delivery Date that are not Transferable Shares (such Shares, the “Remaining
Shares”), will remain subject to the restrictions set forth in this Agreement
until the earlier of the applicable Vesting Date and the date that the Stock
Units would have become vested in accordance with Section 1.01(d)(ii) or 1.01(f)
(such date, the “Final Delivery Date”). Accordingly, prior to the relevant Final
Delivery Date, neither the Employee nor any of the Employee’s creditors or
beneficiaries will have the right to subject the Remaining Shares to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
hedge, exchange, attachment or garnishment or any similar transaction.
Furthermore, for the avoidance of doubt, the Remaining Shares shall continue to
be subject to the forfeiture provisions set forth in this Agreement (including,
without limitation, those relating to violation of the Restrictive Covenants)
until the applicable Final Delivery Date.

(ii) In the event that the Employee incurs a Termination of Employment during
the applicable Restriction Period due to the Employee’s death or, subject to
Section 1.01(e), dies during the applicable Restriction Period subsequent to a
Termination of Employment described in Section 1.01(d)(i), all Stock Units shall
remain outstanding and vest and be settled within 30 days following the first to
occur of (x) the applicable Vesting Date and (y) the date of death.

(e) In the event that the Employee violates any of the provisions of Appendix A,
which is incorporated herein by reference, all outstanding vested or unvested
Stock Units and, if applicable, all Remaining Shares, shall be forfeited and
canceled.

(f) Notwithstanding the foregoing, in the event of a Change in Control, any
unvested but outstanding Stock Units shall automatically vest as of the date of
such Change in Control and shall be settled within 30 days following the date of
such Change in Control in accordance with Section 1.02.

SECTION 1.02. Settlement of Units; Restrictions on Shares. As soon as
practicable (but in no event more than 30 days) after any Stock Unit has vested
and is no longer subject to the applicable Restriction Period, the Company
shall, subject to Section 1.01(d) and Section 1.06, cause its applicable
Affiliate to deliver to the Employee one or more unlegended, freely-transferable
stock certificates or book entry credits in respect of such Shares issued upon
settlement of the vested Stock Units. Notwithstanding the foregoing, (i) the
Company shall be entitled to hold the Shares or cash issuable upon settlement of
Stock Units that have vested until the Company shall have received from the
Employee a duly executed Form W-9 or W-8, as applicable, and (ii) any
certificate or book entry credit issued or entered in respect of the Remaining
Shares shall be registered in the Employee’s name and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to the
Remaining Shares, substantially in the following form:

“The transferability of the shares of stock represented hereby is subject to the
terms and conditions (including forfeiture) of the Lazard Ltd 2008 Incentive
Compensation Plan and an Award Agreement, as well as the terms and conditions of
applicable law. Copies of such Plan and Agreement are on file at the offices of
Lazard Ltd.”

 

2



--------------------------------------------------------------------------------

The Company may require that the certificates or book entry credits evidencing
title of the Remaining Shares be held in custody by the Company until the
restrictions thereon shall have lapsed and that, as a condition of receiving the
Remaining Shares, the Employee shall have delivered to the Company a stock
power, endorsed in blank, relating to such Remaining Shares. If and when the
applicable Final Delivery Date occurs with respect to the Remaining Shares, the
legend set forth shall be removed from the certificates or book entry credits
evidencing such Shares.

SECTION 1.03. Nontransferability of Stock Units. During the applicable
Restriction Period and until such time as the Stock Units are ultimately settled
as provided in Section 1.02, the Stock Units shall not be transferable by the
Employee by means of sale, assignment, exchange, encumbrance, pledge, hedge or
otherwise.

SECTION 1.04. Dividends, Dividend Equivalents, Rights as a Shareholder. If the
Company declares and pays ordinary quarterly cash dividends on the Common Stock
during the applicable Restriction Period, the Employee’s outstanding Stock Units
shall be credited with additional Stock Units (determined by dividing the
aggregate dividend amount that would have been paid with respect to the Stock
Units if they had been actual Shares by the Fair Market Value of a Share on the
dividend payment date), which additional Stock Units shall vest and be settled
concurrently with the underlying Stock Units and be treated as Stock Units for
all purposes of this Agreement (it being understood that the provisions of this
sentence shall not apply to any extraordinary dividends or distributions).
Notwithstanding the foregoing, subject to Section 1.01(d)(i) and Section 1.02
and any other applicable law or agreement, from and after the Initial Delivery
Date, the Employee will have all rights and privileges of a shareholder with
respect to the Shares, including the right to vote the Shares and to receive
dividends and other distributions with respect thereto, provided that, any
dividends that are paid on the Remaining Shares prior to the applicable Final
Delivery Date (whether payable in cash or in kind) will be held until the
applicable Final Delivery Date by Lazard Capital Markets LLC or any other escrow
agent that is subsequently designated by the Company (the “Designated Escrow
Agent”), and in the event that the Remaining Shares are forfeited in accordance
with Section 1.01(e), such dividends will also be forfeited.

SECTION 1.05. Payment of Transfer Taxes, Fees and Other Expenses. The Company
agrees, or will cause its applicable Affiliate, to pay any and all original
issue taxes and stock transfer taxes that may be imposed on the issuance of
Shares received by an Employee in connection with the Stock Units, together with
any and all other fees and expenses necessarily incurred by the Company in
connection therewith.

SECTION 1.06. Taxes and Withholding. No later than the date as of which an
amount first becomes includible in the gross income of the Employee for federal,
state, local or foreign income tax purposes with respect to any Stock Units, the
Employee shall pay to the Company or its applicable Affiliate, or make
arrangements satisfactory to the Company or its applicable Affiliate regarding
the payment of, any federal, state, local and foreign taxes that are required by
applicable laws and regulations to be withheld with respect to such amount.
Except

 

3



--------------------------------------------------------------------------------

as otherwise required by applicable law, the Company will report that the
Employee will be taxed on the full value of the Shares underlying the Employee’s
Stock Units on the date that the Shares (including any Remaining Shares) are
delivered to the Employee pursuant to Section 1.01(d), 1.01(f) or 1.02, as
applicable. The obligations of the Company under this Agreement shall be
conditioned on compliance by the Employee with this Section 1.06, and the
Company or its applicable Affiliate shall, to the extent permitted by law, have
the right to deduct any such taxes from any payment otherwise due to the
Employee, including deducting such amount from the delivery of Shares or cash
issued upon settlement of the Stock Units that gives rise to the withholding
requirement. Notwithstanding the foregoing, the Company may, in its sole
discretion and subject to such other terms and conditions as the Company may
determine, retain some or all of the Transferable Shares and have the Company or
such Affiliate either (1) remit the relevant taxes on the Employee’s behalf to
the appropriate taxing authorities or (2) deposit cash equal to the value of the
Shares retained by the Company or an Affiliate (as reasonably determined by the
Company) into the Employee’s tax advance account. Prior to the Initial Delivery
Date, the Company will notify the Employee of (i) how many Shares will be
delivered to the Employee on the Initial Delivery Date and (ii) whether the
Employee will be permitted to surrender any portion of the Transferable Shares
to the Company or an Affiliate.

ARTICLE II

Restricted Shares

SECTION 2.01. Issuance and Vesting of Restricted Shares; Tax Issues.
(a) Delivery of Restricted Shares. In the event that the Employee, prior to the
relevant Vesting Date, meets all of the following retirement eligibility
requirements: (i) minimum age fifty-six (56); (ii) minimum of five (5) years of
service with the Company or its Affiliates; and (iii) actual age plus years of
service with the Company or its Affiliates at least seventy (70), the provisions
of this Article II shall govern. As soon as practicable (but in no event more
than 10 days) after the later of (A) the date that you return a signed copy of
this Agreement to the Company (which must be no later than 10 days following the
date of this Agreement) and (B) the date the Employee meets such retirement
eligibility requirements (the later of such dates, the “Retirement Eligibility
Date”), the Company shall issue one Share for each then outstanding Stock Unit
to its applicable Affiliate and cause such Affiliate to deliver to the Employee
one or more stock certificates or book entry credits in respect of such Shares
issued upon the Employee’s eligibility to retire (such Shares, the “Restricted
Shares”). The date that such Restricted Shares are issued to the Employee is
hereinafter referred to as the “Retirement Eligibility Issue Date”. The
Restricted Shares issued pursuant to this Section 2.01(a) will be in
satisfaction of all then outstanding Stock Units granted pursuant to this
Agreement, and following the Retirement Eligibility Issue, such Stock Units will
no longer be outstanding.

(b) Tax Reporting. Except as otherwise required by applicable law, the Company
will report that the Employee will be taxed on the full value of all Restricted
Shares on the Retirement Eligibility Issue Date.

(c) Section 83(b) Election. The Employee agrees that the Employee will make an
election to be taxed immediately on the value of all Restricted Shares
(calculated without regard to the restrictions) on the Retirement Eligibility
Issue Date. In order to do so, the Employee

 

4



--------------------------------------------------------------------------------

must file an election with the Internal Revenue Service pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”), and
the applicable Treasury Regulations thereunder with respect to the Restricted
Shares within 30 days following the Retirement Eligibility Date, but in no event
prior to Retirement Eligibility Issue Date. The Employee agrees that such
Section 83(b) election will apply to all of the Restricted Shares covered by
this Agreement. The Employee further agrees that the Employee will provide a
copy of such Section 83(b) election to the Company not later than ten (10) days
after filing the election with the Internal Revenue Service or other
governmental authority.

(d) Disposition of Shares to Pay Taxes. (i) Subject to approval of the
Compliance Department of the Company or an Affiliate, the Employee will be
permitted to dispose of 50% of the Restricted Shares (such Shares, the
“Transferable Restricted Shares”) issued to the Employee pursuant to
Section 2.01(a) immediately following the Retirement Eligibility Issue Date. All
Restricted Shares that are not Transferable Restricted Shares (such Shares, the
“Remaining Restricted Shares”), will remain subject to the restrictions set
forth in this Agreement until the relevant Restricted Share Delivery Date (as
defined in Section 2.01(g) below). Accordingly, prior to the relevant Restricted
Share Delivery Date, neither the Employee nor any of the Employee’s creditors or
beneficiaries shall have the right to subject the Remaining Restricted Shares to
any anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
hedge, exchange, attachment or garnishment or any similar transaction. For the
avoidance of doubt, the Remaining Restricted Shares shall continue to be subject
to the forfeiture provisions set forth in Section 2.01(g) until the relevant
Restricted Share Delivery Date.

(ii) No later than the earlier of (A) the Retirement Eligibility Issue Date and
(B) the relevant Vesting Date, the Employee shall pay to the Company or its
applicable Affiliate, or make arrangements satisfactory to the Company or its
applicable Affiliate regarding the payment of, any federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld with respect to the Restricted Shares. The obligations of the Company
under this Agreement shall be conditioned on compliance by the Employee with
this Section 2.01(d)(ii), and the Company or its applicable Affiliate shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Employee. Notwithstanding the foregoing, on the
Retirement Eligibility Issue Date, the Company or an Affiliate may, in the
Company’s sole discretion and subject to such other terms and conditions as the
Company may determine, retain some or all of the Transferable Restricted Shares
and have the Company or such Affiliate either (1) remit the relevant taxes on
the Employee’s behalf to the appropriate taxing authorities or (2) deposit cash
equal to the value of the Shares retained by the Company or an Affiliate (as
reasonably determined by the Company) into the Employee’s tax advance account.
Prior to the Retirement Eligibility Issue Date, the Company will notify the
Employee of (x) how many Restricted Shares will be delivered to the Employee on
the Retirement Eligibility Issue Date and (y) if the Company or an Affiliate
will retain any portion of the Transferable Restricted Shares.

(e) Vesting of Remaining Restricted Shares. Subject to the terms and conditions
of this Agreement, the Remaining Restricted Shares shall vest and such Shares
shall no longer be subject to any restriction on the relevant Vesting Date.

 

5



--------------------------------------------------------------------------------

(f) Retirement. On and after the Retirement Eligibility Date, the Employee will
be permitted to retire from the Company and its Subsidiaries and, subject to the
restrictions set forth in this Agreement, the Remaining Restricted Shares issued
pursuant to Section 2.01(a) will continue to vest following retirement.

(g) Forfeiture of Remaining Restricted Shares. In the event that the Employee
violates any of the provisions of Appendix A, which is incorporated herein by
reference, all outstanding vested or unvested Restricted Shares shall be
forfeited and canceled. Notwithstanding that certain Restrictive Covenants in
Appendix A apply for only a limited period following Termination of Employment,
in the event that the Employee’s employment with the Company terminates by
reason of retirement in accordance with Section 2.01(f) above, the Employee will
forfeit any outstanding Remaining Restricted Shares that were issued pursuant to
Section 2.01(a) if the Employee does not comply with all Restrictive Covenants
in Appendix A until the earlier of the relevant Vesting Date and the date the
Remaining Restricted Shares otherwise become vested in accordance with
Section 2.01(h) (such date, the “Restricted Share Delivery Date”). Furthermore,
in the event that the Employee incurs a Termination of Employment for Cause, the
Employee will forfeit all outstanding Remaining Restricted Shares that were
issued pursuant to Section 2.01(a).

(h) Accelerated Vesting Events. Notwithstanding the foregoing, in the event of a
Change in Control, any unvested but outstanding Remaining Restricted Shares
shall automatically vest as of the date of such Change in Control. Furthermore,
in the event that the Employee dies following the Retirement Eligibility Issue
Date but prior to the end of the Restriction Period, any unvested but
outstanding Remaining Restricted Shares shall automatically vest as of the date
of death.

SECTION 2.02. Delivery of Certificates or Book Entry Credits; Restrictions on
Remaining Restricted Shares. The Remaining Restricted Shares shall be evidenced
in such manner as the Committee may deem appropriate, including book-entry
registration or issuance of one or more stock certificates. Any certificate or
book entry credit issued or entered in respect of the Remaining Restricted
Shares shall be registered in the Employee’s name and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to the
Remaining Restricted Shares, substantially in the following form:

“The transferability of the shares of stock represented hereby is subject to the
terms and conditions (including forfeiture) of the Lazard Ltd 2008 Incentive
Compensation Plan and an Award Agreement, as well as the terms and conditions of
applicable law. Copies of such Plan and Agreement are on file at the offices of
Lazard Ltd.”

The Employee agrees that the certificates or book entry credits evidencing title
of the Remaining Restricted Shares shall be held in escrow by the Designated
Escrow Agent until the relevant Restricted Share Delivery Date and that, as a
condition of the Company’s issuance of the Remaining Restricted Shares, the
Employee shall have delivered to the Company a stock power, endorsed in blank,
relating to such Remaining Restricted Shares. If and when the relevant
Restricted Share Delivery Date occurs with respect to the Remaining Restricted
Shares, provided that the Remaining Restricted Shares have not been forfeited
pursuant to Section 2.01(g), the

 

6



--------------------------------------------------------------------------------

legend shall be removed from the certificates or book entry credits evidencing
such Shares. As soon as practicable (but in no event more than 30 days) after
the relevant Restricted Share Delivery Date, the Company shall, subject to
Section 2.01(d), cause the Designated Escrow Agent to transfer to the Employee
one or more unlegended, freely-transferable stock certificates or book entry
credits in respect of such Remaining Restricted Shares. Notwithstanding the
foregoing, the Company shall be entitled to hold the Remaining Restricted Shares
until the Company shall have received from the Employee a duly executed Form W-9
or W-8, as applicable.

SECTION 2.03. Nontransferability of Remaining Restricted Shares. All Remaining
Restricted Shares shall remain subject to the restrictions set forth in this
Agreement, including the forfeiture provisions set forth in Section 2.01(g),
until the relevant Restricted Share Delivery Date. Prior to the relevant
Restricted Share Delivery Date, the Remaining Restricted Shares shall not be
transferable by the Employee, and neither the Employee nor its creditors shall
have the right to subject the Remaining Restricted Shares to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, hedge, exchange,
attachment or garnishment or any similar transaction.

SECTION 2.04. Dividends, Rights as a Shareholder. Subject to Section 2.01(g) and
Section 2.03 and any other applicable law or agreement, from and after the
Retirement Eligibility Issue Date, the Employee will have all rights and
privileges of a shareholder with respect to the Restricted Shares (including the
Remaining Restricted Shares), including the right to vote the Restricted Shares
and to receive dividends and other distributions with respect thereto, provided
that, any dividends or other distributions that are paid on the Remaining
Restricted Shares prior to the relevant Restricted Share Delivery Date (whether
payable in cash or in kind) will be held by the Designated Escrow Agent until
the relevant Restricted Share Delivery Date. In the event that any Remaining
Restricted Shares are forfeited in accordance with Section 2.01(g), all
dividends and other distributions held by the Designated Escrow Agent with
respect to such Remaining Restricted Shares will also be forfeited.

SECTION 2.05. Disgorgement of Tax Benefits. In the event that the Employee
retires from the Company in accordance with Section 2.01(f) and, after the
Employee’s retirement, the Employee forfeits the Remaining Restricted Shares and
the dividends held by the Designated Escrow Agent, the Employee shall disgorge
to the Company any current or future tax benefit the Employee may derive from
the forfeiture of any Restricted Shares at the time the Employee derives such
tax benefit. The Employee agrees to use reasonable best efforts to claim any tax
benefit from such forfeiture that the Company reasonably determines is available
to the Employee on all relevant tax returns. Notwithstanding the foregoing, this
Section 2.05 shall not apply in the event of a Qualifying Termination, a Change
in Control or a Termination of Employment due to death.

SECTION 2.06. Qualifying Termination. In the event of a Qualifying Termination
following the Retirement Eligibility Issue Date, the Restrictive Covenants set
forth in Appendix A that apply for only a limited period following Termination
of Employment shall apply for such limited period, rather than until the
relevant Restricted Share Delivery Date.

 

7



--------------------------------------------------------------------------------

ARTICLE III

General Provisions

SECTION 3.01. Effect of Agreement. Except as otherwise provided hereunder, this
Agreement shall be binding upon and shall inure to the benefit of any successor
or successors of the Company. The invalidity or enforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. Nothing in this Agreement or the Plan shall confer
upon the Employee any right to continue in the employ of the Company or any of
its Affiliates or interfere in any way with the right of the Company or any such
Affiliates to terminate the Employee’s employment at any time. Until Shares are
actually delivered to the Employee upon settlement of the Stock Units, the
Employee shall not have any rights as a shareholder with respect to the Stock
Units, except as specifically provided herein.

SECTION 3.02. Laws Applicable to Construction; Consent to Jurisdiction. (a) This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York (United States of America), without regard to principles of
conflict of laws which could cause the application of the law of any
jurisdiction other than the State of New York. In addition to the terms and
conditions set forth in this Agreement and Appendix A, the Stock Units and
Restricted Shares are subject to the terms and conditions of the Plan, which is
hereby incorporated by reference. By signing this Agreement, the Employee agrees
to and is bound by the Plan and the restrictive covenants set forth in Appendix
A.

(b) Any controversy or claim between the Employee and the Company or its
Affiliates arising out of or relating to or concerning the provisions of this
Agreement or the Plan shall be finally settled by arbitration in New York City
before, and in accordance with the rules then obtaining of, the Financial
Industry Regulatory Authority (“FINRA”) or, if FINRA declines to arbitrate the
matter, the American Arbitration Association (the “AAA”) in accordance with the
commercial arbitration rules of the AAA.

(c) The Employee and the Company hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court located in the City of New York over
any suit, action, or proceeding arising out of relating to or concerning this
Agreement or the Plan that is not otherwise required to be arbitrated or
resolved in accordance with the provisions of Section 3.02(b). This includes any
suit, action or proceeding to compel arbitration or to enforce an arbitration
award. The Employee and the Company acknowledge that the forum designated by
this Section 3.02(c) has a reasonable relation to this Agreement, and to the
Employee’s relationship to the Company. Notwithstanding the foregoing, nothing
herein shall preclude the Company or the Employee from bringing any action or
proceeding in any other court for the purpose of enforcing the provisions of
Section 3.02(a), 3.02(b) or this Section 3.02(c). The agreement of the Employee
and the Company as to forum is independent of the law that may be applied in the
action, and the Employee and the Company agree to such forum even if the forum
may under applicable law choose to apply non-forum law. The Employee and the
Company hereby waive, to the fullest extent permitted by applicable law, any
objection which the Employee or the Company now or hereafter may have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding in any court referred to in this Section 3.02(c). The

 

8



--------------------------------------------------------------------------------

Employee and the Company undertake not to commence any action arising out of or
relating to or concerning this Agreement in any forum other than a forum
described in this Section 3.02(c), or, to the extent applicable,
Section 3.02(b). The Employee and the Company agree that, to the fullest extent
permitted by applicable law, a final and non-appealable judgment in any such
suit, action or proceeding in any such court shall be conclusive and binding
upon the Employee and the Company.

SECTION 3.03. Conflicts and Interpretation. In the event of any conflict between
this Agreement and the Plan, the Plan shall control. In the event of any
ambiguity in this Agreement, or any matters as to which this Agreement is
silent, the Plan shall govern including, without limitation, the provisions
thereof pursuant to which the Committee has the power, among others, to
(i) interpret the Plan, (ii) prescribe, amend and rescind rules and regulations
relating to the Plan, and (iii) make all other determinations deemed necessary
or advisable for the administration of the Plan.

SECTION 3.04. Amendment. Any modification, amendment or waiver to this Agreement
that shall materially impair the rights of the Employee with respect to the
Stock Units or the Restricted Shares shall require an instrument in writing to
be signed by both parties hereto, except such a modification, amendment or
waiver made to cause the Plan or the Stock Units or the Restricted Shares to
comply with applicable law, tax rules, stock exchange rules or accounting rules
and which is made to similarly situated employees. The waiver by either party of
compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.

SECTION 3.05. Sections 409A and 457A of the Code. It is intended that the Stock
Units and the Restricted Shares shall be exempt from Sections 409A and 457A of
the Code pursuant to the “short-term deferral” rule applicable to each such
section, as set forth in the regulations or other guidance published by the
Internal Revenue Service thereunder.

SECTION 3.06. Headings. The headings of paragraphs herein are included solely
for convenience of reference and shall not affect the meaning or interpretation
of any of the provisions of this Agreement.

SECTION 3.07. Counterparts. This Agreement may be executed in counterparts,
which together shall constitute one and the same original.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on behalf of its applicable Affiliate by a duly
authorized officer and the Employee has hereunto set the Employee’s hand.

 

LAZARD LTD,   by  

 

  Name:     Title:      

 

 

10



--------------------------------------------------------------------------------

APPENDIX A

Restrictive Covenants

The Employee acknowledges that the grant of the Stock Units and/or Restricted
Shares pursuant to the Stock Unit and Restricted Stock Agreement (the
“Agreement”) confers a substantial benefit upon the Employee, and agrees to the
following covenants, which are designed, among other things, to protect the
interests of the Company and its Affiliates (collectively, the “Firm”) in
confidential and proprietary information, trade secrets, customer and employee
relationships, orderly transition of responsibilities, and other legitimate
business interests. The Employee acknowledges that, pursuant to Sections 1.01(e)
and 2.01(g) of the Agreement, all outstanding vested or unvested Stock Units
and, if applicable, all Remaining Shares or Remaining Restricted Shares, will be
forfeited upon a violation by the Employee of the following covenants:

SECTION 1 Confidential Information. The Employee shall not at any time (whether
prior to or following the Employee’s Termination of Employment) disclose or use
for the Employee’s own benefit or purposes or the benefit or purposes of any
other person, corporation or other business organization or entity, other than
the Firm, any trade secrets, information, data, or other confidential or
proprietary information relating to the customers, developments, programs, plans
or business and affairs of the Firm, provided that the foregoing shall not apply
to information that is not unique to the Firm or that is generally known to the
industry or the public other than as a result of the Employee’s breach of this
covenant or as required pursuant to an order of a court, governmental agency or
other authorized tribunal (provided that the Employee shall provide the Firm
prior written notice of any such required disclosure). The Employee agrees that
upon the Employee’s Termination of Employment, the Employee or, in the event of
the Employee’s death, the Employee’s heirs or estate at the request of the Firm,
shall return to the Firm immediately all books, papers, plans, information,
letters and other data, and all copies thereof or therefrom, in any way relating
to the business of the Firm. Without limiting the foregoing, the existence of,
and any information concerning, any dispute between the Employee and the Firm
shall be subject to the terms of this Section 1, except that the Employee may
disclose information concerning such dispute to the arbitrator or court that is
considering such dispute, and to the Employee’s legal counsel, spouse or
domestic partner, and tax and financial advisors (provided that such persons
agree not to disclose any such information).

SECTION 2 Non-Competition. The Employee acknowledges and recognizes the highly
competitive nature of the businesses of the Firm. The Employee further
acknowledges that the Employee has been and shall be provided with access to
sensitive and proprietary information about the clients, prospective clients,
knowledge capital and business practices of the Firm, and has been and shall be
provided with the opportunity to develop relationships with clients, prospective
clients, consultants, employees, representatives and other agents of the Firm,
and the Employee further acknowledges that such proprietary information and
relationships are extremely valuable assets in which the Firm has invested and
shall continue to invest substantial time, effort and expense. The Employee
agrees that while employed by the Firm and thereafter until



--------------------------------------------------------------------------------

(i) (A) three months after the Employee’s date of Termination of Employment for
any reason other than a termination by the Firm without Cause or (B) one month
after the date of the Employee’s Termination of Employment by the Firm without
Cause (in either case, the date of such Termination of Employment, the “Date of
Termination”) or (ii) the end of any longer period during which any similar
covenants would be applicable to the Employee pursuant to any other agreement
between the Employee and the Firm (such period, the “Noncompete Restriction
Period”), the Employee shall not, directly or indirectly, on the Employee’s
behalf or on behalf of any other person, firm, corporation, association or other
entity, as an employee, director, advisor, partner, consultant or otherwise,
provide services or perform activities for, or acquire or maintain any ownership
interest in, a “Competitive Enterprise.” For purposes of this Appendix,
“Competitive Enterprise” shall mean a business (or business unit) that
(x) engages in any activity or (y) owns or controls a significant interest in
any entity that engages in any activity, that in either case, competes anywhere
with any activity that is similar to an activity in which the Firm is engaged up
to and including the Employee’s Date of Termination. Notwithstanding anything in
this Appendix, the Employee shall not be considered to be in violation of this
Appendix solely by reason of owning, directly or indirectly, any stock or other
securities of a Competitive Enterprise (or comparable interest, including a
voting or profit participation interest, in any such Competitive Enterprise) if
the Employee’s interest does not exceed 5% of the outstanding capital stock of
such Competitive Enterprise (or comparable interest, including a voting or
profit participation interest, in such Competitive Enterprise). The Employee
acknowledges that the Firm is engaged in business throughout the world.
Accordingly, and in view of the nature of the Employee’s position and
responsibilities, the Employee agrees that the provisions of this Section 2
shall be applicable to each jurisdiction, foreign country, state, possession or
territory in which the Firm may be engaged in business while the Employee is
providing services to the Firm.

SECTION 3 Nonsolicitation of Clients. The Employee hereby agrees that during the
Noncompete Restriction Period, the Employee shall not, in any manner, directly
or indirectly, (i) Solicit a Client to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Firm, to the
extent the Employee is soliciting a Client to provide them with services the
performance of which would violate Section 2 above if such services were
provided by the Employee, or (ii) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and a Client. For
purposes of this Appendix, the term “Solicit” means any direct or indirect
communication of any kind whatsoever, regardless of by whom initiated, inviting,
advising, persuading, encouraging or requesting any person or entity, in any
manner, to take or refrain from taking any action, and the term “Client” means
any client or prospective client of the Firm to whom the Employee provided
services, or for whom the Employee transacted business, or whose identity became
known to the Employee in connection with the Employee’s relationship with or
employment by the Firm, whether or not the Firm has been engaged by such Client
pursuant to a written agreement; provided that an entity which is not a client
of the Firm shall be considered a “prospective client” for purposes of this
sentence only if the Firm made a presentation or written proposal to such entity
during the 12-month period preceding the Date of Termination or was preparing to
make such a presentation or proposal at the time of the Date of Termination.

 

2



--------------------------------------------------------------------------------

SECTION 4 No Hire of Employees. The Employee hereby agrees that while employed
by the Firm and thereafter until (i) six months after the Date of the
Termination of Employment for any reason or (ii) the end of any longer period
during which any similar covenants would be applicable to the Employee pursuant
to any other agreement between the Employee and the Firm (such period, the “No
Hire Restriction Period”), the Employee shall not, directly or indirectly, for
himself or on behalf of any third party at any time in any manner, Solicit,
hire, or otherwise cause any employee who is at the associate level or above
(including, without limitation, managing directors), officer or agent of the
Firm to apply for, or accept employment with, any Competitive Enterprise, or to
otherwise refrain from rendering services to the Firm or to terminate his or her
relationship, contractual or otherwise, with the Firm, other than in response to
a general advertisement or public solicitation not directed specifically to
employees of the Firm.

SECTION 5 Nondisparagement. The Employee shall not at any time (whether prior to
or following the Employee’s Termination of Employment), and shall instruct the
Employee’s spouse, domestic partner, parents, and any of their lineal
descendants (it being agreed that in any dispute between the parties regarding
whether the Employee breached such obligation to instruct, the Firm shall bear
the burden of demonstrating that the Employee breached such obligation) not to,
make any comments or statements to the press, employees of the Firm, any
individual or entity with whom the Firm has a business relationship or any other
person, if such comment or statement is disparaging to the Firm, its reputation,
any of its affiliates or any of its current or former officers, members or
directors, except for truthful statements as may be required by law.

SECTION 6 Notice of Termination Required. The Employee agrees to provide a
period of advance written notice to the Firm prior to the Employee’s Termination
of Employment equal to (i) three months or (ii) any longer notice period
required pursuant to any other agreement between the Employee and the Firm. The
Employee hereby agrees that, if, during the three-month period after the
Employee has provided notice of termination to the Firm or prior thereto, the
Employee enters (or has entered into) a written agreement to provide services or
perform activities for a Competitive Enterprise that would violate Section 2 if
performed during the Noncompete Restriction Period, such action shall be deemed
a violation of this Section 6.

SECTION 7 Covenants Generally. The Employee’s covenants as set forth in this
Appendix are referred to herein as the “Covenants.” If any of the Covenants is
finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such Covenant shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability and the remaining
such Covenants shall not be affected thereby; provided, however, that if any of
such Covenants is finally held to be invalid, illegal or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such Covenant shall be deemed to be modified to the
minimum extent necessary to modify such scope in order to make such

 

3



--------------------------------------------------------------------------------

provision enforceable hereunder. The Employee hereby agrees that prior to
accepting employment with any other person or entity during his period of
service with the Firm or during the Noncompete Restriction Period or the No Hire
Restriction Period, the Employee shall provide such prospective employer with
written notice of the provisions of this Appendix, with a copy of such notice
delivered no later than the date of the Employee’s commencement of such
employment with such prospective employer, to the General Counsel of the
Company. The Employee acknowledges and agrees that the terms of the Covenants:
(i) are reasonable in light of all of the circumstances, (ii) are sufficiently
limited to protect the legitimate interests of the Firm, (iii) impose no undue
hardship on the Employee and (iv) are not injurious to the public. The Employee
acknowledges and agrees that the Employee’s breach of the Covenants will cause
the Firm irreparable harm, which cannot be adequately compensated by money
damages. The Employee further acknowledges that the Covenants and notice period
requirements set forth herein shall operate independently of, and not instead
of, any other restrictive covenants or notice period requirements to which the
Employee is subject pursuant to other plans and agreements involving the Firm.

 

4